 1   Terrance Walker, in propria persona
     212 Hillcrest Drive # 1
 2   Reno, NV 89509
     Tel: +1.775.971.8679
 3   Email: walkerbillion@gmail.com

 4    MORGAN, LEWIS & BOCKIUS LLP
      Ingrid A. Myers, Bar No. 6755
 5    imyers@morganlewis.com
      Kathryn T. McGuigan, pro hac vice
 6    kmcguigan@morganlewis.com
      Joseph D. Hadacek, pro hac vice
 7    joseph.hadacek@morganlewis.com
      300 South Grand Avenue
 8    Twenty-Second Floor
      Los Angeles, CA 90071-3132
 9    Tel: +1.213.612.2500
      Fax: +1.213.612.2501
10    Attorneys for Defendants
      CHARTER COMMUNICATIONS INC., and
11    CHARTER COMMUNICATIONS LLC

12

13

14                  IN THE UNITED STATES DISTRICT COURT FOR NEVADA
      ____________________________________________________________________________
15   Terrance Walker                  : CIVIL CASE NO. 3:15-CV-0556-RCJ(CBC)
            Plaintiff,                :
16                       vs.         : STIPULATION TO CORRECT CAPTION
     Charter Communications LLC,      : AND DISMISS PARTY; AND ORDER THEREON
17          Defendant.              :
     ________________________________________________________________________
18

19         Pursuant to F.R.Civ. P. 41(a)(1), the following stipulation is entered into by and between
20   Plaintiff, Terrance WALKER and Defendant, Charter Communications, LLC. named erroneously
21   on the Operative Complaint (EFC 61) as Charter Communications, LLC and Charter
22   Communications, Inc.
23         WHEREAS on April 19, 2016, Plaintiff Terrance WALKER filed his Amended
24   Complaint (EFC 61) naming Defendant as Charter Communications, LLC and Charter
25   Communications, Inc.
26         WHEREAS on February 16, 2019, Defendant properly identified the true name of
27   Defendant as noted herein to be Charter Communications, LLC
28         The parties desire to enter into this stipulation to correct the pleadings in the First

                                                      1
 1   Amended Complaint (EFC 61) and to identify the parties’ true name. IT IS HEREBY
 2   STIPULATED by and between the parties that the true and proper name of the defendant is
 3   Charter Communications, LLC.
 4          IT IS HEREBY STIPULATED by and between the parties that Charter
 5   Communications, Inc. will be dismissed with prejudice.
 6          IT IS HEREBY STIPULATED by and between the parties that each shall bear its or his
 7   own costs, fees, attorney fees, and interest as it concerns Charter Communications, Inc’s
 8   involvement in this action.
 9          Accordingly, the parties respectfully request that the caption and the clerk’s docket be
10   corrected to reflect the true name of Defendant to be reflected as duly noted herein above.
11          IT IS SO STIPULATED.
12   Respectfully submitted,
13   By /s/ Terrance Walker                            Dated: March 1, 2019
14   Terrance Walker

15
     By /s/ Kathryn T. McGuigan                       Dated: March 1, 2019
16   MORGAN, LEWIS &; BOCKIUS LLP
     Kathryn T. McGuigan
17   Joseph D. Hadacek
     Attorneys for Defendant
18   CHARTER COMMUNICATIONS LLC

19

20
21

22

23

24

25

26

27

28

                                                      2
 1                                                ORDER
 2

 3          The Parties having so stipulated and good cause appearing, IT IS HEREBY ORDERED
 4 that the docket be corrected to reflect that the true name of Defendant, Charter Communications,

 5 LLC.

 6          The Court DIRECTS the Clerk of the Court to correct the docket to reflect Defendant’s
 7 true name Charter Communications, LLC

 8          IT IS HEREBY ORDERED that Charter Communications, Inc. will be dismissed with
 9   prejudice.
10          IT IS HEREBY ORDERED that Charter Communications, Inc. and Terrance Walker will
11   each bear their own costs, fees, attorney fees, and interest as it concerns Charter Communications,
12   Inc’s involvement in this action.
13

14          IT IS SO ORDERED.
15
        March 4, 2019
     _________________                                ____________________________________
16
                  Date                                   UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26

27

28

                                                     3
